Citation Nr: 0810717	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a laminectomy, L4-5 and L5-S1.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tension headaches.  

3.  Entitlement to a compensable evaluation for peptic ulcer, 
healed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the current evaluations for the 
veteran's service-connected residuals laminectomy, L4-5 L5-
S1; tension headaches; and peptic ulcer, healed.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
during the hearing.  38 C.F.R. § 20.1304(c) (2007).

A motion to advance this case on the Board's docket was 
received and granted based on good cause by the undersigned.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residuals 
of a laminectomy, L4-5 L5-S1, are manifested by complaints of 
pain and some limited motion, but not productive of anklyosis 
of the entire spine.  

3.  The veteran's tension headaches are manifested by monthly 
headaches that are prostrating.  

4.  The competent and probative evidence of record 
demonstrates that the veteran's peptic ulcer is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a laminectomy, L4-5 L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2007).

2.  The criteria for a 30 percent rating, and no higher, for 
tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8100 (2007).  

3.  The criteria for a compensable evaluation for peptic 
ulcer, healed, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7305 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of impairment related to 
each of the veteran's disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

A.  Residuals of a Laminectomy, L4-5 L5-S1

By way of procedural background, service connection for 
residuals laminectomy L4-5, L5-S1 was granted in a November 
1978 rating decision, and assigned a 20 percent evaluation 
under Diagnostic Code 5293 (intervertebral disc syndrome) 
effective October 1978.  In July 2005, the veteran filed an 
informal clam seeking an increased rating for his service-
connected back disability.  In the March 2006 rating 
decision, the RO continued the current 20 percent evaluation 
under the current Diagnostic Code 5243 for intervertebral 
disc syndrome.  During the February 2008 hearing, the veteran 
asserted that his service-connected back disability is worse 
than the current evaluation contemplates.  

In January 2006, the veteran underwent a VA examination for 
his service-connected back disability.  The veteran stated 
that his back disability began in 1961 while working as an 
electrician during his military service.  He explained that 
he felt a snap in his back, which led to hospitalization 
shortly thereafter.  Since 1963, the veteran has undergone 
three back surgeries.  Currently, the veteran reported to the 
examiner that he has daily flare-ups that are moderate in 
severity.  He indicated that he cannot walk long distances 
during these flare-ups and walking uphill, bending, twisting, 
stress, and fatigue, cause aggravation.  Medication and rest 
alleviate his flare-ups, but the veteran explained that he 
still experiences moderate fatigue, moderate decreased range 
of motion, severe stiffness, and mild spasm of the lumbar 
spine.  He denied any weakness associated with his back 
disability, but stated that he has daily moderate pain 
radiating down his right hip to right knee.  

Upon physical examination, the examiner noted that the 
veteran's gait was antaglic, with otherwise normal posture, 
head position, and symmetry in appearance.  There was no 
abnormal spine curvature or ankylosis of the thoracolumbar 
spine.  The examiner reported no objective evidence of left 
and right thoracic sacrospinalis.  There was mild atrophy, 
pain with motion, and weakness associated with left lumbar 
sacrospinalis, and mild pain with motion and weakness 
associated with the right lumbar sacrospinalis.  Motor 
strength testing revealed active movement against some 
resistance for the hip flexion and extension, with active 
movement against full resistance for both knee extension, 
ankle dorsiflexion, and ankle plantar flexion.  The examiner 
indicated that muscle tone was normal.  Sensory examination 
of the veteran was also conducted which revealed normal 
vibration, pain (pinprick), and position sense for the right 
and left lower extremities.  However, both the right and left 
lower extremities were impaired as to light touch.  The 
veteran's right and knee jerk were normal and there was no 
ankle jerk present.  Plantar flexion of the right and left 
knee were normal as well.  

Active range of motion testing for the thoraco-lumbar spine 
was flexion to 62 degrees with pain beginning at 60 degrees, 
extension to 19 degrees with pain beginning at 19 degrees, 
left lateral flexion to 17 degrees with pain beginning at 17 
degrees, right lateral flexion to 14 degrees with pain 
beginning at 14 degrees, left lateral rotation to 25 degrees 
with pain beginning at 25 degrees, and right lateral rotation 
to 25 degrees with pain beginning at 25 degrees.  Passive 
range of motion testing for the thoraco-lumbar spine was 
flexion to 65 degrees with pain beginning at 60 degrees, 
extension to 20 degrees with pain beginning at 19 degrees, 
left lateral flexion to 17 degrees with pain beginning at 17 
degrees, right lateral flexion to 14 degrees with pain 
beginning at 14 degrees, left lateral rotation to 30 degrees 
with pain beginning at 25 degrees, and right lateral rotation 
to 30 degrees with pain beginning at 25 degrees.  The 
examiner opined that there was additional limitation of 
motion on repetitive use which affects his daily activities.  
X-rays of the spine revealed hypertrophic degenerative change 
in the lumbar spine with scleroris at L5-S1 predominantly on 
the right with slight narrowing of L4-5 and marked narrowing 
of L5-S1 interspaces.  There was also hypertrophic 
degenerative change about both hips.  The examiner diagnosed 
the veteran with residuals of a laminectomy L4-5, L5-S1.

The Board notes that effective September 26, 2003, the 
schedule for rating spine disabilities was changed to provide 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  Also, Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a higher evaluation for the veteran's service-connected back 
disability.  As noted above, a disability evaluation greater 
than 20 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine, or forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.  However, range of 
motion testing of the lumbar spine in January 2006 revealed 
action flexion to 62 degrees, extension to 19 degrees, right 
lateral flexion to 14 degrees, left lateral flexion to 17 
degrees, and bilateral rotation to 25 degrees.  Thus, the 
veteran's lumbar spine demonstrated flexion greater than 30 
degrees, as well as motion in every direction, thereby 
precluding a finding of ankylosis.  These findings are 
consistent with the current 20 percent evaluation.  
Therefore, a higher evaluation is not warranted for the 
veteran's service-connected back disability under the General 
Rating Formula for Diseases and Injuries of the Spine.  

As noted, the veteran is currently assigned a 20 percent 
evaluation under Diagnostic Code 5243, which provides the 
rating criteria for intervertebral disc syndrome.  However, 
there is no evidence of record of demonstrating 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  The record shows that the veteran has been 
incapacitated due to his recent nonservice connected hip 
surgery.  Thus, Diagnostic Code 5243 does not assist the 
veteran in obtaining a higher evaluation.  

The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In 
this case, the medical evidence of record does not show 
associated objective neurologic abnormalities of bowel and 
bladder impairment so that a separate neurological disability 
rating, as it applies to his service-connected back 
disability is warranted.  

The Board has also considered the veteran's service-connected 
back disability in light of Diagnostic Code 5003, for 
degenerative arthritis.  In this regard, x-rays taken during 
the January 2006 VA examination showed "hypertrophic 
degenerative change in the lumbar spine . . . ."  Under 
Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  

The Board notes the veteran is currently assigned a 20 
percent evaluation, and Diagnostic Code 5003 does not 
otherwise assist the veteran in obtaining a higher 
evaluation.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007) is not for application in this case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  As noted 
above, the veteran has consistently complained of pain and 
tenderness with movement regarding his service-connected back 
disability.  In addition, the January 2006 VA examiner opined 
that there was additional limitation of motion on repetitive 
use which affects the veteran's daily activities.  However, 
the Board finds any additional functional impairment is 
contemplated in the disability rating currently assigned, as 
the veteran's pain and limited motion were considered in 
assigning the 20 percent currently assigned.  See 38 C.F.R. § 
4.56(c).  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra.  

The Board concludes that the preponderance of the evidence is 
against a finding that the service-connected residuals of a 
laminectomy, L4-5 L5-S1warrants any more than a 20 percent 
evaluation, and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Tension Headaches

The veteran asserts that his service-connected tension 
headaches are worse than the current evaluation contemplates.  
During the February 2008 hearing, the veteran stated that he 
has daily prostrating headaches, which are often relieved by 
going to a dark room and taking Tylenol.  

The veteran was afforded a VA examination for his service-
connected tension headaches in January 2006.  The veteran 
reported to the examiner that his tension headaches started 
in March 1951 and have continued since that time.  He stated 
his weekly headaches are controlled with continuous 
medication including Tylenol and Tramadol.  The veteran 
further added that his headaches last for one to two days and 
less than half of the attacks are prostrating.  

Physical examination of the veteran revealed a normal 
fundoscopic exam, normal mental status, and all cranial 
nerves intact.  Motor examination testing was normal in 
strength, muscle tone, and muscle bulk.  Light touch, 
pinprick, vibratory sense, and position sense were all 
normal.  The veteran exhibited normal reflexes, a normal 
cerebellar exam, and no evidence of choreas or carotid 
bruits.  The examiner diagnosed the veteran with tension 
headaches.  

The veteran's tension headaches are rated analogously to 
migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 
8199-8100; see 38 C.F.R. § 4.20 (2007) (an unlisted condition 
may be rated under a closely related disease or injury in 
which the functions affected, anatomical localization, and 
symptomatology are closely analogous); see also 38 C.F.R. § 
4.27 (2007) (unlisted disabilities rated by analogy are coded 
first by the numbers of the most closely related body part 
and then "99").  The veteran's tension headaches are 
currently evaluated as 10 percent disabling, which 
contemplates headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  

A 30 percent rating contemplates headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over last several months and a maximum 50 
percent rating contemplates headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

In this case, the evidence of record shows that the veteran 
experiences prostrating headaches at least once a month and 
more recently as indicated during the February 2008 hearing, 
at least four days a week.  As such a 30 percent evaluation 
is warranted.  However, an evaluation higher than 30 percent 
is not warranted in this case.  The evidence establishes that 
the veteran's tension headaches are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The evidence 
shows the veteran's headaches, which occur approximately four 
days a week, normally resolve within three to four hours from 
when he began treatment.  Therefore, they are not very 
frequent or prolonged.  While the record reflects reoccurring 
headaches that are a problem for the veteran, the evidence 
shows they are not very frequent, completely prostrating, and 
prolonged.  Accordingly, the Board finds that an evaluation 
in excess of 30 percent is not for application.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence supports a finding that the 
veteran's service-connected tension headaches warrant a 30 
percent rating, and all reasonable doubt has been resolved in 
the veteran's favor.  See Gilbert, supra, 1 Vet. App. at 55.  

C.  Peptic Ulcer, Healed

During the February 2008 hearing, the veteran testified that 
he has had peptic ulcer symptoms within the last six months.  
He explained that his stomach hurts and it prevents him from 
getting restful sleep at night.  The veteran contends that 
his service-connected peptic ulcer warrants a compensable 
evaluation.  

The VA and non-VA treatment records contain no complaints or 
treatment for peptic ulcer.  However, a July 2004 private 
treatment record reflects a diagnosis of gastroesophageal 
reflux disease (GERD) and diverticulosis.  

In January 2006, the veteran was afforded a VA examination 
for his service-connected peptic ulcer.  The veteran informed 
the examiner that the onset of his ulcer was in 1950, and 
since that time, it has been intermittent with remissions.  
He stated that he avoids greasy foods, limits drinking 
coffee, and takes Cimetidine to treat his ulcer.  He denied 
periods of incapacitation due to stomach or duodenal disease, 
as well as episodes of abdominal colic, nausea, vomiting, 
abdominal distention, and symptoms associated to 
gastroesophageal (GE) reflux.  The veteran reported 
experiencing nightly gnawing or burning pain for 
approximately one hour.  

Upon physical examination of the veteran, the examiner noted 
that the veteran weighed 173 pounds with no weight change, 
significant weight loss, or malnutrition.  The veteran also 
did not exhibit any signs of anemia.  An upper 
gastrointestinal study showed evidence of a small hiatal 
hernia with demonstrable reflux.  Visualized stomach and 
duodenum were grossly unremarkable.  It was impressioned that 
the veteran had hiatal hernia with demonstrable reflux.  The 
examiner diagnosed the veteran with no current evidence of 
peptic ulcers.  

The veteran's service-connected peptic ulcer, healed, is 
rated noncompensable under Diagnostic Code 7305.  Under 
Diagnostic Code 7305, evidence of mild duodenal ulcer 
symptomatology with recurrent symptoms once or twice yearly 
warrants the assignment of a 10 percent disability 
evaluation.  Evidence of a moderate duodenal ulcer manifested 
by recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations, warrants the assignment of a 20 
percent disability evaluation.  A 40 percent disability 
evaluation requires evidence of a moderately severe duodenal 
ulcer that is less than severe but that causes impairment of 
health manifested by anemia and weight loss or that results 
in recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times a year.  A 60 
percent evaluation requires evidence of a severe duodenal 
ulcer manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2007).

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's peptic ulcer, healed, is not 
warranted.  As noted above, in order to warrant a compensable 
evaluation, the veteran's condition must be at least mild, 
with recurring symptoms once or twice yearly.  In this case, 
there is no indication in the record that the veteran's 
gastric symptoms are related to his service-connected ulcer.  
While the record indicates that the veteran has symptoms of 
"stomach pain," this symptom has been attributable to GERD, 
diverticulosis, and hiatal hernia by medical professionals as 
stated in the July 2004 private treatment record and the 
January 2006 VA examination report.  More importantly, the 
January 2006 VA examiner diagnosed the veteran with no 
current evidence of peptic ulcers.  Thus, a compensable 
evaluation for the veteran's service-connected peptic ulcer, 
healed, is not warranted.

The Board concludes that the preponderance of the evidence is 
against a finding that the service-connected peptic ulcer, 
healed, warrants any more than a noncompensable evaluation 
for the reasons stated above, and the benefit-of-the-doubt 
rule is not for application.  See 38 U.S.C.A. § 
5107(b);Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, the RO sent a letter to the veteran in July 
2005 regarding the VCAA notice requirements for increased 
rating claims.  In the letter, the veteran was informed that 
the evidence necessary to substantiate the claims for 
increased evaluations would be evidence showing that his 
disabilities are worse than the current evaluations 
contemplate.  The letter also informed the veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disabilities and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disability has become worse.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  While the Board 
acknowledges the July 2005 letter, the VCAA duty to notify 
has not been satisfied because the letter did not 
specifically advise the veteran of the criteria necessary to 
warrant higher evaluations for his service-connected 
disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claims for increased rating, which is shown 
by his statements contending that his disabilities have 
worsened in severity and affect his overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claims 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  In regards to the veteran's increased rating 
claims for his service-connected back disability and peptic 
ulcer, healed, since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated 
January 2007, and private medical records from April 2001 to 
October 2007.  The veteran was also provided VA examinations 
in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a laminectomy, L4-5 L5-S1, is denied.  

Entitlement to a 30 percent evaluation for tension headaches 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  

Entitlement to a compensable evaluation for peptic ulcer, 
healed, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


